Exhibit 10.8

August 14, 2006

Mr. John McClain

1 Campus Drive

Parsippany, NJ 07054

Dear John:

I want to take this opportunity to share with you the options that are being
made available to you as part of Cendant’s separation plan and your transition
in connection therewith. As you know, you have been placed in Avis Budget Group
and will initially have executive responsibility for RemainCo activities,
reporting to David Wyshner. For the immediate future, however, following the
spin-off of Wyndham Worldwide and the assumption of the CFO responsibilities of
Wyndham by Gina Wilson, you will be appointed Chief Accounting Officer of
Cendant Corporation and will hold that title until such time as all required
2006 filings have been made with the SEC. In addition, you will also be named
Chief Operating Officer of Cendant Finance Holding Corporation, where you will
have responsibility for overseeing several functions associated with Cendant’s
legacy as the former parent company of Realogy Corporation, Wyndham Worldwide
Corporation and TravelPort Inc. (herein referred to as “RemainCo activities”).
Over time, it is likely that this position will be eliminated as RemainCo
activities subside. Although no assurances can be given, we will endeavor to
find a position of comparable level within Avis Budget Group.

In the event that no opportunities arise from September 1, 2007 through
December 31, 2007, or in the event that you are terminated without cause prior
to December 31, 2007, you will be eligible to initiate your severance as
outlined below with 30 days notice provided you execute an agreement and general
release in a form acceptable to the Company, Avis Budget Group shall pay to you
enhanced severance as follows:

 

  •  

A lump-sum payment of two times current Base Salary plus the pro-rated portion
of the annual target incentive award, net of applicable withholding.

 

  •  

Post-termination exercisability of stock options to be given same treatment as
other “Nova” terminations.

 

  •  

A lump sum would be paid in cash for the ratable portion of your stock-based
award relating to Avis Budget Group granted May 2, 2006, which would have been
expensed in accordance with its original vesting schedule by the first
anniversary of your termination of employment.



--------------------------------------------------------------------------------

Mr. John McClain

Page Two

August 14, 2006

 

  •  

In addition, a lump sum would be paid in cash for the ratable portion of any
subsequent stock-based award relating to Avis Budget Group which would have been
expensed in accordance with its original vesting schedule by the date of your
termination of employment.

 

  •  

From and after the date of your termination of employment, Avis Budget Group
shall provide you and your family continued coverage under Cendant’s group
health plans for a period of 12 months from the Termination Date (the “COBRA
Coverage”), at Cendant’s expense (other than amounts that are currently your
responsibility under the group health plans, as the same may increase or
decrease with renewal of or changes to such plans), provided that you execute
all necessary forms electing the COBRA Coverage. If you begin employment with a
new employer that offers medical benefits within the first 12 months after the
Termination Date, you would then be responsible for the then prevailing COBRA
rates for terminated employees. If you require COBRA beyond 12 months after the
Termination Date, it will be at the then prevailing COBRA rates for terminated
employees and be available for an additional 6 months as per company policy

These payments will be in addition to the normal RSU and option vesting afforded
generally to all employees of Avis Budget Group and shall be in lieu of any
other severance for which you may otherwise be eligible and are not applicable
if you are terminated for cause. These special severance arrangements will be
replaced by the provisions of the Avis Budget Group’s standard severance
programs then in effect for similarly situated executives if you have accepted a
full-time role with Avis Budget Group on or before December 31, 2007.

 

Very truly yours, /s/ Mark Servodidio Mark Servodidio Executive Vice President
Human Resources